DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/14/2021 amended claims 1 and 12.  Claims 1-3, 5-14, and 16-22 are pending.  Claims 1-3, 5-10, and 21 are rejected on new grounds of rejections necessitated by the amendments of claim 1.  Claims 12-14, 16-20 and 22 are allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20130258639 A1) in view of Kitano ‘912 (US 20120242912 A1) in further view of Nojima (US 20170242241 A1).
Regarding claim 1, Hu teaches combination wheel (Fig. 4), comprising: a substrate that is a color filter (207) segmented into at least three different colors; a reflective substrate (206), at a central area, coaxially aligned with the color filter (207) having a central angle of less than 360° ([0063]); a first light-emitting phosphor segment (green conversion area) deposited on a first sector of the reflective substrate; a second light-emitting phosphor segment (red/yellow conversion area/s) deposited on a second sector of the reflective substrate; and a diffuser segment (blue transmission area) located adjacent the reflective substrate, the diffuser being transmissive for blue light (blue transmission area with scattering material; Fig. 4; [0063]). 
Hu does not explicitly teach the color filter extend to the center of the wheel such that the reflective coating coated on a first surface of the color filter where the diffuser segment being disposed on a portion of uncoated central area of the first surface of the color filter.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hu with Kitano ‘912 such that such that the reflective coating coated on a first surface of the color filter where the diffuser segment being disposed on a portion of uncoated central area of the first surface of the color filter.; because it allows improving structural strength of the combination wheel.
Neither Hu nor Kitano ‘912 teaches the combination wheel is a single-substrate with no additional substrate that is reflective or that includes a reflective coating thereon.
Nojima teaches the wheel being formed with a substrate 140/240 includes a third portion 141/243 and a fourth portion 142/244. In the embodiment, the substrate 140/240 is formed by integrally forming the third portion 141/243 and the fourth portion 142/244 (Fig. 4-7; [0093], [0103]).
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hu and Kitano ‘912 with Nojima; because it allows simpler assembling process.
Regarding claim 2, Hu further teaches the first light-emitting phosphor segment (green conversion area) includes a green light-emitting phosphor; and the second light-emitting phosphor segment (red/yellow conversion area/s) includes a red or yellow light-emitting phosphor. 
Regarding claim 3, Hu further teaches the first light-emitting phosphor segment (green conversion area) is radially aligned with a green segment of the color filter (207); the second light-emitting phosphor segment (red/yellow conversion area/s) is radially aligned with a red or 
Regarding claims 5 and 6, Hu does not explicitly teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy. 
Kitano ‘912 teaches teach the reflective substrate is a high-reflectivity coating, reflective metal or composed of aluminum or an aluminum alloy ([0094]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Hu, Kitano ‘912 and Kojima; because it provides a highly reflective surface for visible light ([0094] of Kitano ‘912).
Regarding claim 7, the combination of Hu, Kitano ‘912 and Kojima consequently results in the color filter comprises a glass substrate ([0129], [0140] of Kitano ‘912).  
Regarding claim 8, Hu further teaches a hub coupled to a motor (208), the color filter (207) being coupled to the hub (Fig. 3). 
Regarding claim 9, Hu further teaches an apparatus (Fig. 3), comprising: the combination wheel (Fig. 4) of claim 1; a blue laser generator (201) that (A) produces an excitation blue light ([0063]) and (B) is aligned with the reflective substrate/coating ([0053]) and the diffuser segment (blue transmission area with scattering material; [0063]); a first dichroic filter (202) located between the blue laser generator (201) and the combination wheel (Fig. 4), wherein blue light passes through the first dichroic filter (202) and other-color light is reflected by the first dichroic filter (202); a first mirror (204) located to redirect the other-color light from the first dichroic filter (202) toward the color filter (207) of the combination wheel (Fig. 4), such that the other-color light passes through the color filter (207) of the combination wheel (Fig. 4) and is tuned to 
Regarding claim 10, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 4) and the optical system (213, 209), wherein the tuned other-color light passes through the second dichroic filter (212) and blue light is reflected by the second dichroic filter (212); and a second mirror (211) located to redirect blue light that passes through the diffuser segment (blue transmission area) of the combination wheel (Fig. 4) toward the second dichroic filter (212), so that the blue light is again reflected by the second dichroic filter (212) toward the optical system (213, 209). 
Regarding claim 21, Hu further teaches the diffuser segment (blue transmission area) has a radius equal to a radius of at least one of the first light-emitting phosphor segment (green conversion area) and the second light-emitting phosphor segment (red/yellow conversion area/s; Fig. 4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20130258639 A1) in view of Kitano ‘912 (US 20120242912 A1) and Nojima (US 20170242241 A1) and in further view of Chang (US 20150354787 A1). 
Regarding claim 11, Hu further teaches a second dichroic filter (212) located between the combination wheel (Fig. 3) and the optical system (213); and a second mirror (211).
Neither Hu, Kitano ‘912 nor Nojima explicitly teaches the blue light passes through the second dichroic filter and other-color light is reflected by the second dichroic filter or the second mirror located to redirect the tuned other-color light toward the second dichroic filter, so that the tuned other-color light is again reflected by the second dichroic filter toward the optical system.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify Hu, Kitano ‘912 and Nojima with Chang; because it provides greater flexibility in arranging optical components in a projector’s housing/chassis.

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of new grounds of rejection/s necessitated by the amendment of claim 1.

Allowable Subject Matter
Claims 12-14, 16-20 and 22 are allowed.
Regarding claim 12, the closest prior art references Hu ‘978 (US 20180172978 A1), Hu (US 20130258639 A1), Kitano ‘912 (US 20120242912 A1), Nojima (US 20170242241 A1) and Chang (US 20150354787 A1), do not teach, by themselves or in combination with one another, “a reflective coating coaxially aligned with the color filter, the reflective coating being coated on a central area of a first surface of the color filter and having a central angle of less than 360° based at least upon the color filter having the missing segment” and/or “a diffuser segment located adjacent the color filter and having a radius equal to a radius of the color filter, the 
Claims 13, 14, 16-20 and 22 depend, directly or indirectly, on claim 12; hence they are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882